187 F.2d 214
88 U.S.App.D.C. 151
BRENTWOOD VILLAGE CORP.v.UNGER et al.
No. 10644.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 10, 1950.Decided Jan. 18, 1951.

[88 U.S.App.D.C. 152] Mr. Stanley B. Frosh, Washington, D.C., for appellant.
Mr. Stanley H. Kamerow, Washington, D.C., with whom Mr. Allan L. Kamerow, Washington, D.C., was on the brief, for appellees.
Before PROCTOR, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellees, a married couple, were tenants of appellant.  They sued for damages for alleged injuries and loss of services caused by the wife's falling upon a walk alleged to have been maintained by appellant in an icy and dangerous condition.  The jury awarded $2500 to the wife and $500 to the husband.


2
Appellant raises several questions.  They involve sufficiency of evidence as to negligence, injuries, suffering, and the amounts awarded to each appellee.  We have considered these questions in the light of the testimony.  Our conclusion is that the case was properly submitted to the jury and that the damages awarded cannot be adjudged excessive.


3
Affirmed.